NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



TONI L. SEXTON,                          )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D18-301
                                         )
OSCAR DENNIS HERNANDEZ,                  )
JR.,                                     )
                                         )
             Appellee.                   )
                                         )

Opinion filed November 9, 2018.

Appeal from the Circuit Court for
Hillsborough County; Wesley D.
Tibbals, Judge.

Rory B. Weiner of Rory B. Weiner,
P.A., Brandon, for Appellant.

Luis G. Figueroa and Dennis
Hernandez of Dennis Hernandez &
Associates, P.A., Tampa, for Appellee.


PER CURIAM.

             Affirmed.


LaROSE, C.J., and NORTHCUTT and ROTHSTEIN-YOUAKIM, JJ., Concur.